      Case 2:18-cv-01907-ROS Document 72 Filed 10/15/20 Page 1 of 17



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   David Lopez Gonzales,                               No. CV-18-01907-PHX-ROS
10                  Petitioner,                          ORDER
11   v.
12   David Shinn, et al.,
13                  Respondents.
14
15          In 2013, Petitioner David Lopez Gonzales (“Gonzales”) was convicted in state court
16   of seven counts of sexual abuse, one count of molestation of a child, and two counts of
17   sexual conduct with a minor. After pursuing a direct appeal, as well as three post-
18   conviction relief proceedings in state court, Gonzales filed a petition for writ of habeas
19   corpus in this court. Magistrate Judge Deborah M. Fine issued a Report and
20   Recommendation concluding Gonzales was not entitled to relief and that Grounds 1(c),
21   2(b), 2(c), 2(d), 2(h), 2(i), 5(g) through 5(j), 7(a) through 7(c), and 11 are technically
22   exhausted and procedurally defaulted; Grounds 5(f), 6, and 8 are procedurally defaulted
23   under an express procedural bar; Grounds 3, 5(c), and 7(d) are not cognizable under federal
24   habeas review; and Grounds 1(a), 1(b), 2(a), 2(e), 2(f), 2(g), 2(h), 4, 5(a), 5(b), 5(d), 5(e),
25   9, 10(a) through 10(g), 12, and 13 fail on the merits. (Doc. 59.) Gonzales filed objections,
26   and Respondents replied. (Docs. 60, 61.) Having reviewed each ground for relief, the
27   recommendations will be adopted. Also, Gonzales’ motions for discovery and for leave to
28   file a reply will be denied.
      Case 2:18-cv-01907-ROS Document 72 Filed 10/15/20 Page 2 of 17



 1                                        BACKGROUND
 2          Gonzales does not object to the factual background set forth in the Report and
 3   Recommendation (“R&R”). Therefore, that background will be adopted in full. The facts
 4   underlying his convictions are as follows. “Starting in 1990 or 1991, [Gonzales] began a
 5   romantic relationship with A.A., mother to T.Y., who was then six or seven years old.
 6   [Gonzales] began living with A.A. and her children, including T.Y., soon thereafter.” (Doc.
 7   59 at 2.) On four separate occasions when T.Y. was between ten and twelve years old,
 8   Gonzales touched T.Y.’s breasts with his hands, including one occasion on which T.Y.
 9   could feel Gonzales’ “erect penis against her bottom.” (Doc. 59 at 2–3.) On a fifth occasion,
10   Gonzales asked T.Y. to touch his penis, “then held her hand on his penis and moved it
11   around.” (Doc. 59 at 3.) On a sixth occasion, Gonzales “touched T.Y.’s breasts with his
12   hands and made her touch his penis with her hands and move them.” (Doc. 59 at 3.) On a
13   seventh occasion, Gonzales, “sitting on his and A.A.’s bed, directed T.Y. to kneel on the
14   floor and close her eyes. When T.Y. opened her eyes, she saw [Gonzales] pulling back the
15   skin of his penis. [Gonzales] then forced T.Y.’s head down so that the top of her lip touched
16   his penis.” (Doc. 59 at 3.) In addition, “T.Y.’s cousin C.S. lived with the family for two
17   years, starting when she was eleven years old and T.Y. was ten years old.” (Doc. 59 at 3.)
18   Gonzales touched C.S.’s breasts in the context of play-wrestling several times, and once
19   sucked on her breasts. (Doc. 59 at 3.)
20          These incidents occurred in the mid-1990s. A few years after the incidents, when
21   T.Y. was in middle school, she told her mother about Gonzales inappropriately touching
22   her and her sister, but A.A. did not take action. (Doc. 59 at 3.) T.Y. “felt betrayed by A.A.
23   and did not again raise the matter with her,” and did not contact law enforcement. (Doc. 59
24   at 3.) C.S. did not disclose Gonzales’ conduct because “she did not trust anybody and
25   wanted to put the incidents behind her.” (Doc. 59 at 3.) In 2002, when T.Y. was 17, she
26   was questioned at the scene of a violent altercation between Gonzales and one of her uncles
27   and told a detective she had been victimized, although she recanted to a different detective
28   “because she felt overwhelmed and afraid.” (Doc. 59 at 3.) In 2011, A.A. asked T.Y. to


                                                 -2-
      Case 2:18-cv-01907-ROS Document 72 Filed 10/15/20 Page 3 of 17



 1   come forward to law enforcement, and T.Y. disclosed Gonzales’ conduct. (Doc. 59 at 3.)
 2   T.Y. mentioned C.S. had been a victim, and C.S. then disclosed her own victimization.
 3   (Doc. 59 at 3.)
 4          In 2012, Gonzales was charged with 18 counts of dangerous crimes against children,
 5   specifically: “five counts of sexual conduct with a minor, each a Class 2 felony; nine counts
 6   of sexual abuse, eight of which were charged as Class 3 felonies and one of which was
 7   charged as a Class 5 felony; and four counts of molestation of a child, each a Class 2
 8   felony.” (Doc. 59 at 4.) These counts were based on the acts involving T.Y. and C.S. as
 9   well as additional acts involving Gonzales’ daughter, A.Y. Gonzales testified at trial and
10   “denied ever having touched T.Y. or C.S. in any inappropriate manner, and his witnesses
11   denied ever having seen any such behavior.” (Doc. 59 at 4.) Gonzales “also disputed the
12   timeline established by the state. According to the defense evidence, [Gonzales] did not
13   begin dating and living with A.A. until 1995, and even thereafter was rarely around A.A.’s
14   children because of his work obligations.” Gonzales “testified that he had first heard of the
15   accusations against him in connection with the 2002 altercation, and that the accusations
16   resurfaced in 2011 at a time when he was engaged in a divorce and custody dispute with
17   A.A. and had started dating another woman.” (Doc. 59 at 4.)
18          Some of the charges were dismissed during trial, and the jury found Gonzales not
19   guilty of several counts related to his daughter A.Y. and “not guilty of one count of sexual
20   conduct with a minor as to T.Y.” (Doc. 59 at 4.) The jury returned guilty verdicts for “two
21   counts of sexual abuse as to C.S., five counts of sexual abuse as to T.Y., one count of
22   molestation of a child as to T.Y., and two counts of sexual conduct with a minor as to T.Y.”
23   (Doc. 59 at 4.) The superior court sentenced Gonzales to the presumptive term for each
24   count, consecutively, resulting in a total sentence of 92 years. (Doc. 59 at 5.)
25          On direct appeal, Gonzales’ appointed counsel filed a brief pursuant to Anders v.
26   California, 386 U.S. 738 (1967), stating counsel was unable to identify an arguable,
27   nonfrivolous question of law. Gonzales filed pro per briefing arguing actual innocence,
28   judicial bias, prosecutorial misconduct, and ineffective assistance of counsel. The Arizona


                                                 -3-
      Case 2:18-cv-01907-ROS Document 72 Filed 10/15/20 Page 4 of 17



 1   Court of Appeals ordered supplemental briefing on whether the conviction and sentence
 2   on Count 13 was fundamental error in light of the jury’s not guilty verdict on Count 11.
 3   (Doc. 59 at 5.) The Arizona Court of Appeals subsequently vacated the conviction and
 4   sentence for but affirmed the convictions and sentences for the other counts. In doing so,
 5   the Arizona Court of Appeals addressed Gonzales’ arguments regarding the grand jury
 6   proceedings jury composition, alleged prosecutorial misconduct, the trial court’s
 7   amendment of the indictment, jury instructions and verdict forms, sufficiency of the
 8   evidence on Gonzales’ convictions, legality of the sentences, and alleged judicial bias.
 9   (Doc. 45-3 at 74–86.)
10          In 2016, Gonzales filed a Notice of Post-Conviction Relief (“PCR”) in state court,
11   and Gonzales’ appointed counsel then filed a notice of completion tendering “a good faith
12   belief that no basis in fact and/or law for post-conviction relief exists on this record.” (Doc.
13   45-3 at 128.) Gonzales proceeded pro per on a variety of claims. (Doc. 59 at 6.) The
14   superior court denied relief, finding the claims of “prosecutorial misconduct; violation of
15   fundamental fairness of the trial proceedings; unconstitutionally suppressed evidence:
16   perjured testimony; violation of constitutional rights; insufficient evidence; failure to
17   disclose exculpatory evidence; credibility of witnesses; flawed grand jury proceedings;
18   improper 404(b) evidence; and the State’s improper closing argument” to be precluded
19   under Arizona Rule of Criminal Procedure 32.2(a) because those claims either should have
20   been raised on direct appeal or had been resolved on direct appeal. (Doc. 45-4 at 72.) The
21   superior court found Gonzales’ claim of obstruction by the state of his right to appeal to be
22   unsubstantiated, and found his claims of newly discovered evidence, actual innocence, and
23   ineffective assistance failed on the merits. (Doc. 45-4 at 72–73.) The Arizona Court of
24   Appeals affirmed the superior court’s ruling, and the Arizona Supreme Court denied the
25   petition for review. (Doc. 59 at 8.)
26          In May 2017, Gonzales filed a second PCR, arguing the law (specifically, the
27   statutes regarding sexual contact, A.R.S. §§ 13-1404, 13-1407, and 13-1410) had been
28   changed by May v. Ryan, 245 F. Supp. 3d 1145 (D. Ariz. 2017). (Doc. 45-5 at 104–107.)


                                                  -4-
      Case 2:18-cv-01907-ROS Document 72 Filed 10/15/20 Page 5 of 17



 1   The superior court summarily dismissed the second PCR, and denied Gonzales’ subsequent
 2   motion for reconsideration. (Doc. 45-5 at 149–160.)
 3           In October 2017, Gonzales filed a third PCR, arguing the “newly discovered
 4   material fact . . . that A.R.S. 13-604 in its entirety was recognized as unconstitutional.”
 5   (Doc. 45-5 at 162–165.) The superior court held the third PCR untimely and successive,
 6   and dismissed it. (Doc. 45-5 at 175–178.) The Arizona Court of Appeals granted review
 7   and denied relief, finding Gonzales failed to show an abuse of discretion. (Doc. 45-5 at
 8   181.)
 9           Gonzales filed the present case in June 2018 and filed his Third Amended Petition
10   for habeas relief in January 2019, broadly asserting 13 grounds for relief. (Doc. 33.)
11   Respondents identified 38 claims or sub-claims and addressed them individually, and the
12   R&R adopted Respondents’ identification of sub-claims. The Court does so as well. The
13   grounds of Gonzales’ petition are as follows.
14           Ground 1: Prosecutorial misconduct in violation of constitutional due process
15           rights under the Fifth, Sixth, and Fourteenth Amendments when the prosecution:
16                 1(a) Violated its duty to disclose exculpatory evidence under Brady v.
17                 Maryland;
18                 1(b) Improperly elicited false testimony by a government witness through
19                 leading questions and then failing to correct the false testimony; and
20                 1(c) Relied on false or perjured testimony in closing argument.
21           Ground 2: Ineffective assistance of counsel in violation of due process protections
22           under the Fifth and Fourteenth Amendments and right to effective assistance of
23           counsel under the Sixth Amendment when:
24           Trial counsel:
25                 2(a) Failed to investigate where Gonzales’ victims lived during the time of
26                 the charges against Gonzales or otherwise investigate for evidence to
27                 impeach the prosecution’s witnesses or evidence to support defense witness
28                 testimony;


                                                -5-
     Case 2:18-cv-01907-ROS Document 72 Filed 10/15/20 Page 6 of 17



 1              2(b) Failed to consult with an expert or have an expert testify at trial;
 2              2(c) Did not object when the superior court amended the indictment to
 3              conform to the evidence;
 4              2(d) Did not object to Gonzales’ alleged illegal sentence;
 5              2(e) Allowed erroneous jury instructions;
 6              2(f) Allowed erroneous verdict forms; and
 7              2(g) Refused to file a notice of appeal.
 8       Appellate counsel:
 9              2(h) Filed an Anders brief when there were colorable claims to assert.
10       PCR counsel:
11              2(i) Filed an Anders brief although substantial claims could have been
12              presented.
13       Ground 3: Violation of due process rights under the Fifth, Sixth, and Fourteenth
14       Amendments when the trial court amended the indictment during a Rule 20 hearing
15       to conform the indictment to the evidence.
16       Ground 4: Violation of due process rights under the Fifth, Sixth, and Fourteenth
17       Amendments when a state official failed to disclose exculpatory and impeachment
18       evidence.
19       Ground 5: Judicial error in violation of the due process right to a fair trial pursuant
20       to the Fifth and Fourteenth Amendments when:
21       The trial court judge:
22              5(a) Permitted erroneous verdict forms to go to the jury;
23              5(b) Failed to give a jury instruction on the defense theory of the case;
24              5(c) Improperly amended the indictment to conform to the evidence;
25              5(d) Failed to give a jury instruction on defenses for sexual misconduct;
26              5(e) Allowed the jury to consider perjured and hearsay testimony during
27              deliberation; and
28              5(f) Sentenced Gonzales to an illegal sentence.


                                              -6-
     Case 2:18-cv-01907-ROS Document 72 Filed 10/15/20 Page 7 of 17



 1       The superior court, in the PCR actions:
 2              5(g) Did not grant Gonzales an evidentiary hearing;
 3              5(h) Did not consider Gonzales’ new evidence;
 4              5(i) Failed to consider Gonzales’ ineffective of assistance of counsel claim;
 5              and
 6              5(j) Did not compel the prosecution to disclose exculpatory evidence.
 7       Ground 6: Illegal sentences in violation of Fifth and Fourteenth Amendment due
 8       process rights and of Gonzales’ “right to have the jury determination to enhance
 9       [his] sentence from a nondangerous to dangerous in the first or second degree.”
10       (Doc. 33 at 11).
11       Ground 7: “Fatally flawed” grand jury indictment violated rights under the Fourth,
12       Fifth, Sixth, and Fourteenth Amendments.
13       Ground 8: Rights under the Fourth, Fifth, Sixth, and Fourteenth Amendments were
14       violated when Gonzales was convicted pursuant to A.R.S. §§ 13-1404, -1405, 1407,
15       and -1410 without the state proving sexual intent.
16       Ground 9: Fourth, Fifth, Sixth, and Fourteenth Amendment rights were violated by
17       the use of erroneous verdict forms that omitted a timeline, the actus rea, and the
18       location of the crimes alleged.
19       Ground 10: Erroneous jury instructions violated Fourth, Fifth, Sixth, and
20       Fourteenth Amendment rights because the instructions:
21              10(a) Did not include the defenses for sexual offenses;
22              10(b) Did not include the defense theory of the case;
23              10(c) Did not inform jurors that that the state was required to prove the
24              essential elements of the crimes charged beyond a reasonable doubt;
25              10(d) Misled jurors into concluding that Gonzales “did not present any
26              evidence”;
27              10(e) Permitted jurors to consider hearsay statements during deliberation;
28              10(f) In effect “lowered the state’s burden of proof”; and


                                             -7-
      Case 2:18-cv-01907-ROS Document 72 Filed 10/15/20 Page 8 of 17



 1                  10(g) Violated Gonzales’ right to a complete defense.
 2           Ground 11: Violation of due process rights under the Fifth and Fourteenth
 3   Amendments because the statute of limitations had expired.
 4           Ground 12: Violation of Fourth, Fifth, Sixth, and Fourteenth Amendment rights by
 5   a fundamentally unfair judicial process under which false testimony was used to obtain
 6   Gonzales’ indictment, hold him without bail, and convict him, while the state “refuse[d] to
 7   disclose the exculpatory evidence which will prove [his] actual innocence.”
 8           Ground 13: Actual innocence.
 9           (Doc. 33.)
10           The R&R concludes that Grounds 1(c), 2(b), 2(c), 2(d), 2(h), 2(i), 5(g) through 5(j),
11   7(a) through (c), and 11 are technically exhausted and procedurally defaulted; Grounds
12   5(f), 6, and 8 are procedurally defaulted under an express procedural bar; Grounds 3, 5(c),
13   and 7(d) are not cognizable under federal habeas review; and Grounds 1(a), 1(b), 2(a), 2(e),
14   2(f), 2(g), 2(h), 4, 5(a), 5(b), 5(d), 5(e), 9, 10(a) through 10(g), 12, and 13 fail on the merits.
15                                             ANALYSIS
16      I.      Procedural Default: Grounds 1(c), 2(b), 2(c), 2(d), 2(h), 2(i), 5(f) through
17              5(j), 6, 7(a) through 7(c), 8, and 11
18           The R&R concludes that Grounds 1(c), 2(b), 2(c), 2(d), 2(h), 2(i), 5(g) through 5(j),
19   7(a) through 7(c), and 11 are technically exhausted and procedurally defaulted under
20   Arizona Rule of Criminal Procedure 32.2(a)(3). (Doc. 59 at 18–23.) This rule precludes
21   post-conviction relief on claims that could have been raised and adjudicated on direct
22   appeal. And, pursuant to Arizona Rule of Criminal Procedure 32.4, many of these claims
23   are now time-barred. The R&R also concludes that Grounds 5(f), 6, and 8 are procedurally
24   barred because, as the superior court explicitly held in response to Gonzales’ second and
25   third PCRs, Gonzales could have raised the claims on direct appeal but did not, and the
26   claims are precluded pursuant to Rule 32.2(a)(3). (Doc. 59 at 20, 22, Doc. 45-5 at 150,
27   176.) Gonzales objects to the R&R by claiming the failure to present these issues on appeal
28   was due to the ineffective assistance of his trial and appellate counsel. (Doc. 60 at 17.)


                                                    -8-
      Case 2:18-cv-01907-ROS Document 72 Filed 10/15/20 Page 9 of 17



 1   Ineffective assistance of counsel can, in some circumstances, excuse the procedural default
 2   of claims. See Edwards v. Carpenter, 529 U.S. 446, 452 (2000) (“A claim of ineffective
 3   assistance . . . generally must be presented to the state courts as an independent claim before
 4   it may be used to establish cause for a procedural default.”) (cleaned up). But, as explored
 5   later, Gonzales has not established he suffered ineffective assistance of counsel.
 6               Nor has Gonzales established any other basis on which to excuse the procedural
 7   default of these claims, as the record does not support both the conclusion that Gonzales
 8   could demonstrate he is actually innocent of his convictions based on any new reliable
 9   evidence and a showing that “it is more likely than not that no reasonable juror would have
10   convicted him in the light of the new evidence.” McQuiggin v. Perkins, 569 U.S. 383, 399
11   (2013) (quoting Schlup v. Delo, 513 U.S. 298, 327 (1995)). Gonzales is not entitled to relief
12   on Grounds 1(c), 2(b), 2(c), 2(d), 2(h), 2(i), 5(f) through 5(j), 6, 7(a) through 7(c), 8, and
13   11.
14         II.      Not Cognizable Under Federal Habeas Review: Grounds 3, 5(c), 7(d)
15               The R&R concludes Grounds 3 and 5(c) are not cognizable under federal habeas
16   review because they essentially challenge the procedures used to amend the indictment,
17   thus posing a state law issue rather than a federal one. Poland v. Stewart, 169 F.3d 573,
18   584 (9th Cir. 1999); Doc. 59 at 26. Further, the R&R concludes that, because the Due
19   Process Clause “does not require the States to observe the Fifth Amendment’s provision
20   for presentment or indictment by a grand jury,” Grounds 3, 5(c), and 7(d) do not provide a
21   basis for federal habeas relief. Alexander v. Louisiana, 405 U.S. 625, 633 (1972); Doc. 59
22   at 26. Gonzales has not objected to these findings, and he is not entitled to relief on Grounds
23   3, 5(c), and 7(d).
24         III.     Merits Review: Grounds 1(a), 1(b), 2(a), 2(e), 2(f), 2(g), 2(h), 4, 5(a), 5(b),
25                  5(d), 5(e), 9, 10(a) through 10(g), 12, and 13
26               The R&R concludes Gonzales has failed to show that the state courts’ rulings on
27   Grounds 1(a), 1(b), 2(a), 2(e) through 2(h), 4, 5(a), 5(b), 5(d), 5(e), 9, 10(a) through 10(g),
28   12, and 13 were contrary to, or involved an unreasonable application of, clearly established


                                                    -9-
     Case 2:18-cv-01907-ROS Document 72 Filed 10/15/20 Page 10 of 17



 1   federal law, or that the rulings were based on an unreasonable determination of the facts in
 2   light of the evidence presented in the state court proceedings, and therefore fail on the
 3   merits. Doc. 59 at 26–51; 28 U.S.C. § 2254(d).
 4             A. Grounds 1(a) and 4
 5          Gonzales is currently incarcerated on nine counts: one count of sexual abuse of T.Y.
 6   at the “75th Avenue and Indian School address”; two counts of sexual abuse, one count of
 7   molestation of a child, and one count of sexual conduct with a minor of T.Y. at the “Central
 8   and Southern address”; two counts of sexual abuse of T.Y. at the “61st Avenue and
 9   Glendale address”; and two counts of sexual abuse of C.S. (Doc. 45-1 at 177–181, 183,
10   185–187.) The indictment charged with regard to T.Y. that the incident at the 75th Avenue
11   and Indian School address took place between September 26, 1994 and September 25,
12   1995; the incidents at the Central and Southern address took place between September 26,
13   1995 and September 25, 1997; and the incidents at the 61st Avenue and Glendale address
14   took place between September 26, 1996 and September 25, 1997. Doc. 45-1 at 7–9. And
15   the indictment charged with regard to C.S. that the incidents took place between February
16   6, 1994 and February 5, 1995. (Doc. 45-1 at 9–10.)
17          Gonzales’ argument, as set forth in his habeas petition, his objections to the R&R,
18   and his various requests for exculpatory evidence, is that C.S.’s Child Protection Services
19   (“CPS”) and/or school records, and A.A.’s Section 8 records and/or T.Y.’s school records,
20   constitute exculpatory evidence that should have been turned over. That evidence allegedly
21   would have contradicted by the dates alleged in the indictment by establishing C.S. did not
22   live with A.A. between February 6, 1994 and February 5, 1995 and T.Y. did not live at the
23   61st Avenue and Glendale address between September 26, 1996 and September 25, 1997.
24   (Doc. 34 at 7–9; Doc. 64 at 3.) Thus, Ground 1(a) claims the state violated its obligations
25   under Brady v. Maryland, 373 U.S. 83 (1963) and Giglio v. United States, 405 U.S. 150
26   (1972) when it failed to disclose the allegedly exculpatory CPS, school, and Section 8
27   records. (Doc. 33 at 6, 34 at 8–9.)
28          According to the record, Gonzales’ trial counsel asked the prosecution for all “CPS


                                                - 10 -
     Case 2:18-cv-01907-ROS Document 72 Filed 10/15/20 Page 11 of 17



 1   records relating to the alleged victims,” the prosecution made a public records request for
 2   these records, and the CPS records were produced to Gonzales’ trial counsel several
 3   months before trial. (Doc. 45-5 at 52, 54–55, 57–58.) Strangely, the Arizona Court of
 4   Appeals appears to have based its analysis on the assumption that the CPS records were
 5   not, in fact, produced to Gonzales. But accepting that the records were not produced, that
 6   court held Gonzales failed to show the CPS records were material, since Gonzales did “not
 7   dispute that [C.S.] lived with him at some point when she was less than fifteen years old,
 8   the age required to support his convictions.” (Doc. 45-3 at 80.)
 9          The R&R concludes Gonzales “fails to establish a Brady violation as to CPS records
10   because those records were disclosed well prior to trial,” does not demonstrate any school
11   or Section 8 records were suppressed, and merely speculates those records would be
12   favorable, which is “insufficient to state a Brady claim.” Runningeagle v. Ryan, 686 F. 3d
13   758, 769-71 (9th Cir. 2012). Gonzales objects to this conclusion, but only in general terms,
14   and by repeating the Ninth Circuit’s Brady jurisprudence and his speculative claims
15   regarding the exculpatory content of the records. (Doc. 60 at 10, 19–22.)
16          Brady/Giglio claims have three elements: “(1) the evidence at issue must be
17   favorable to the accused, either because it is exculpatory, or because it is impeaching; (2)
18   that evidence must have been suppressed by the State, either willfully or inadvertently; and
19   (3) prejudice must have ensued.” United States v. Kohring, 637 F.3d 895, 901–02 (9th Cir.
20   2011) (quoting United States v. Williams, 547 F.3d 1187, 1202 (9th Cir. 2008)).
21          Gonzales’ speculation regarding the possible content of unproduced evidence is not
22   sufficient. Of particular importance, the Arizona Court of Appeals concluded that even if
23   the records had established some discrepancy regarding the date of particular crimes, that
24   would not have materially impacted the outcome because it was undisputed the victims
25   lived with Gonzales at various times when they were under the age of fifteen. That was not
26   an unreasonable application of Brady and Gonzales is not entitled to relief on Ground 1(a).
27   Furthermore, Gonzales admits his Ground 4 claim “is a Brady claim,” and for the reasons
28   set forth above, Gonzales is not entitled to relief on Ground 4.


                                                - 11 -
     Case 2:18-cv-01907-ROS Document 72 Filed 10/15/20 Page 12 of 17



 1             B. False Testimony: Grounds 1(b), 5(e), and 12
 2          Grounds 1(b), 5(e), and 12 relate to the allegedly false testimony of Detective
 3   Scheffer, Gonzales’ ex-wife A.A., and C.S. Gonzales does not object to the Magistrate
 4   Judge’s recommendation that Grounds 1(b) and 12 be denied, and absent any objection,
 5   there is no need to review the Magistrate Judge’s reasoning. Gonzales is not entitled to
 6   relief on Grounds 1(b) and 12.
 7          Ground 5(e) is that the trial judge allowed the jury to consider perjured and hearsay
 8   testimony during deliberation. In particular, the trial judge allowed A.A. to offer inaccurate
 9   dates regarding her divorce and custody dispute with Gonzales. The R&R viewed this as
10   presenting a Napue claim. Napue claims have three elements: “(1) the testimony (or
11   evidence) was actually false, (2) the prosecution knew or should have known that the
12   testimony was actually false, and (3) that the false testimony was material.” United States
13   v. Zuno-Arce, 339 F.3d 886, 889 (9th Cir. 2003) (citing Napue, 360 U.S. at 269–71).The
14   R&R, after examining the divorce decree, concludes A.A.’s first statement, that she was
15   involved in a divorce and custody dispute with Gonzales in 2011, was accurate while “her
16   subsequent contradictory statements . . . [were] not accurate.” (Doc. 59 at 35.)
17          Based on the divorce decree, Gonzales has established that A.A. presented false
18   testimony. But Gonzales has failed to establish the second element, that the prosecutor who
19   elicited A.A’s false testimony (that in July 2011, she was “already divorced” from
20   Gonzales and had resolved custody) knew or should have known it was false. Gonzales
21   objects it is “undisputed” that “[t]he police reports prove that [testimony] was a lie and the
22   detective knew it was a lie.” (Doc. 60 at 14.) But the R&R directly addressed this argument,
23   stating first Gonzales failed to establish the detective knew about the timing of the divorce
24   proceedings, and second Gonzales failed adequately to allege the prosecutor knew about
25   the timing of the divorce proceedings. (Doc. 59 at 35.) Gonzales’ only objection to this
26   latter conclusion is “This is a complete contradiction with line 5.” Line 5 of that page
27   contains the R&R’s conclusion that Gonzales did not establish the prosecution knew or
28   should have known A.A.’s second statement was false. The Arizona Court of Appeals


                                                 - 12 -
     Case 2:18-cv-01907-ROS Document 72 Filed 10/15/20 Page 13 of 17



 1   concluded Gonzales’ contentions were “unsupported,” “[n]othing in the record suggests
 2   that the prosecutor engaged in misconduct, much less intentional misconduct, with respect
 3   to the evidence presented to the jury,” and “the credibility of the witnesses was for the jury
 4   to decide.” (Doc. 45-3 at 80.) Crucially, it is not clearly established that knowledge of a
 5   detective should be imputed to a prosecutor for purposes of a Napue claim. Reis-Campos
 6   v. Biter, 832 F.3d 968, 977 (9th Cir. 2016). Thus, even if the detective knew A.A.’s
 7   testimony was false, that is not enough.
 8          While Gonzales’ objections establish he disagrees with these conclusions, his
 9   objections do not establish those decisions would support relief under 28 U.S.C. § 2254(d).
10   Gonzales is not entitled to relief on Grounds 1(b), 5(e), and 12.
11             C. Ineffective Assistance of Counsel: Grounds 2(a), 2(e), 2(f), 2(g), and 2(h)
12          The R&R recommends Grounds 2(a), 2(e), 2(f), 2(g), and 2(h) be denied. Gonzales
13   objects only to the recommendation concerning Ground 2(a), inadequate investigation.
14   Absent any objection, there is no need to review the Magistrate Judge’s reasoning, and
15   Gonzales is not entitled to relief on Grounds 2(e), 2(f), 2(g), and 2(h).
16          The superior court held neither the first prong of Strickland v. Washington, requiring
17   deficient performance, nor the second prong, requiring prejudice, was met. Doc. 45-5 at
18   73; 466 U.S. 668, 687–88 (1984). The Arizona Court of Appeals summarily affirmed that
19   ruling. The R&R does not address the first prong. Instead, the R&R concludes Gonzales
20   cannot establish prejudice because his argument is based on speculation and he himself
21   “testified about where and when he lived with A.A. and the girls,” after paying $5,000 “to
22   an investigator that trial counsel told them to hire.” (Doc. 59 at 37-38.)
23          Gonzales now objects that his “family got the information . . . through a site on the
24   internet” but his counsel “told [Gonzales] that we could not use that information because a
25   person can get anything off the internet it does not mean it[’]s true,” and therefore his
26   “family waste[d] $5,000 they did not have to waste.” (Doc. 60 at 15-16.) Gonzales argues
27   his counsel “failed to investigate this information and left [Gonzales] to assert these claims
28   at trial without any substantial evidence to back it up.” (Doc. 60 at 15.) Even assuming


                                                 - 13 -
     Case 2:18-cv-01907-ROS Document 72 Filed 10/15/20 Page 14 of 17



 1   Gonzales were able to establish deficient performance, he has not made a sufficient
 2   showing of prejudice because mere speculation about what the records might have
 3   contained, and how the jury might have weighed the evidence, “is plainly insufficient to
 4   establish prejudice.” Gonzalez v. Knowles, 515 F.3d 1006, 1016 (9th Cir. 2008); Strickland,
 5   466 U.S. at 694 (Gonzales must show “a probability sufficient to undermine confidence in
 6   the outcome” that, but for the allegedly inadequate investigation, “the result of the
 7   proceeding would have been different.”); see Djerf v. Ryan, 931 F.3d 870, 883 (9th Cir.
 8   2019) (speculation regarding “what evidence counsel would have uncovered had they more
 9   vigorously investigated . . . rarely creates a ‘reasonable probability’ that a different result
10   would have occurred absent the purportedly deficient representation.”). Gonzales fails to
11   show the Arizona Court of Appeals’ holding involved an unreasonable application of
12   Strickland, and he is not entitled to relief on Ground 2(a).
13             D. Erroneous Verdict Form: Grounds 5(a) and 9
14          Gonzales provides no specific objection to the recommendation concerning
15   Grounds 5(a) and 9, merely the general objection “if you look at the verdict forms you will
16   see the magistrate is mistaken.” Absent a specific objection, there is no need to review the
17   Magistrate Judge’s reasoning, and Gonzales is not entitled to relief on Grounds 5(a) and 9.
18             E. Jury Instructions: Grounds 5(b), 5(d), 10(a), 10(b), 10(c), 10(d), 10(e),
19                 10(f), and 10(g)
20          Gonzales does not object to the Magistrate Judge’s recommendation that Grounds
21   5(b), 5(d), 10(a), 10(b), 10(d), 10(e), 10(f), and 10(g) be denied, and absent any objection,
22   there is no need to review the Magistrate Judge’s reasoning. Gonzales is not entitled to
23   relief on Grounds 5(b), 5(d), 10(a), 10(b), 10(d), 10(e), 10(f), and 10(g).
24          With regard to Ground 10(c), the Arizona Court of Appeals said the jury “was
25   instructed on ‘sexual contact’ consistent with A.R.S. [section] 13-1401(2), which defines
26   the term . . . without regard to the defendant’s intent,” but Gonzales objects that sexual
27   interest was an essential element of the charged offenses “[a]t the time [the] crimes were
28   alleged to have been committed,” and the jury should have been so instructed. (Docs. 45-


                                                 - 14 -
     Case 2:18-cv-01907-ROS Document 72 Filed 10/15/20 Page 15 of 17



 1   3 at 81–82, 60 at 24.) Because sexual intent was not, in fact, an element of the offense at
 2   the time of Gonzales’ crimes in 1994–1997, his objection lacks a viable legal basis. May,
 3   245 F. Supp. 3d 1145, 1155 (D. Ariz. 2017) (noting in 1993 the statute was amended, and
 4   “the new language, which omitted the verb ‘molests,’ eliminated sexual intent as an
 5   element of the crime”). Gonzales fails to establish the Arizona Court of Appeals’
 6   conclusion was an unreasonable application of Supreme Court authority, and he is not
 7   entitled to relief on Ground 10(c).
 8             F. Ground 13
 9          Finally, with regard to Ground 13, the claim of actual innocence, the R&R notes the
10   threshold for a freestanding innocence claim on federal habeas review of a non-capital
11   crime is “extraordinarily high.” Herrera v. Collins, 506 U.S. 390, 417 (1993); Gimenez v.
12   Ochoa, 821 F.3d 1136, 1145 (9th Cir. 2016) (a petitioner claiming actual innocence must
13   “affirmatively prove that he is probably innocent”) (quoting Carriger v. Stewart, 132 F.3d
14   463, 576 (9th Cir. 1997) (en banc)). The R&R notes Gonzales’ claim of actual innocence
15   is “based on his mere speculation that records exist that could establish that T.Y. and C.S.
16   lived with him outside of the date range they testified he sexually abused them,” and
17   concludes “[i]f such evidence exists, it would not represent proof that Petitioner was
18   probably innocent” because “the jury was presented with conflicting evidence on the dates
19   where A.A. and Petitioner lived during the periods the sexual abuse occurred, but even
20   Petitioner’s testimony placed C.S. and T.Y. living with him when each was younger than
21   15.” (Doc. 59 at 50.) Gonzales objects “An alibi defense if proven is not a freestanding
22   claim of actual innocence.” (Doc. 60 at 7.)
23          Gonzales has failed to establish the Arizona Court of Appeals’ decision “was
24   contrary to, or involved an unreasonable application of, clearly established Federal law, as
25   determined by” the Supreme Court or that the decision was “based on an unreasonable
26   determination of the facts in light of the evidence presented in the State court proceeding,”
27   28 U.S.C. § 2254(d), and is not entitled to relief on Ground 13.
28


                                                - 15 -
     Case 2:18-cv-01907-ROS Document 72 Filed 10/15/20 Page 16 of 17



 1       IV.      Other Pending Motions
 2       Gonzales has also filed a motion for leave to reply in support of his objections to the
 3   R&R (Doc. 62); a motion requesting discovery to obtain exculpatory material (Doc. 64);
 4   and a motion to place the state in default on his request for admissions (Doc. 69). Neither
 5   this Court nor the Federal Rules of Civil Procedure permit replies in support of objections
 6   to reports and recommendations, and Gonzales’ motion for leave to reply will be denied.
 7   Nor is there a right to discovery in habeas cases. Fed. R. Civ. P. 26(a)(1)(B); Bittaker v.
 8   Woodford, 331 F. 3d 715, 728 (9th Cir. 2003). The Court declines to grant leave for
 9   discovery. Finally, the discovery motions are futile because Cullen v. Pinholster bars
10   consideration of new evidence. 563 U.S. 170, 181 (2011) (“[E]vidence introduced in
11   federal court has no bearing on § 2254(d)(1) review. If a claim has been adjudicated on the
12   merits by a state court, a federal habeas petitioner must overcome the limitation of §
13   2254(d)(1) on the record that was before that state court.”); see Runningeagle, 686 F.3d at
14   773–74; Kemp v. Ryan, 638 F.3d 1245, 1260 (9th Cir. 2011). Gonzales’ discovery motions
15   will be denied.
16             Accordingly,
17             IT IS ORDERED the Report and Recommendation (Doc. 59) is ADOPTED.
18             IT IS FURTHER ORDERED the Third Amended Petition for Writ of Habeas
19   Corpus (Doc. 33) is DENIED and DISMISSED WITH PREJUDICE.
20             IT IS FURTHER ORDERED Gonzales’ motions for leave to file a reply (Doc.
21   62) and for discovery (Docs. 64, 69) are DENIED.
22   …
23   …
24   …
25   …
26   …
27   …
28   …


                                                - 16 -
     Case 2:18-cv-01907-ROS Document 72 Filed 10/15/20 Page 17 of 17



 1          IT IS FURTHER ORDERED a Certificate of Appealability and leave to proceed
 2   in forma pauperis on appeal are DENIED because dismissal of portions of the petition is
 3   justified by a plain procedural bar and jurists of reason would not find the procedural ruling
 4   debatable and because the portions of the petition not procedurally barred do not make a
 5   substantial showing of the denial of a constitutional right.
 6          Dated this 15th day of October, 2020.
 7
 8
 9                                                        Honorable Roslyn O. Silver
10                                                        Senior United States District Judge

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 - 17 -
